UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 09-2399


AHMED TAGELSIR ABDELRAHMAN,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   August 20, 2010            Decided:   September 16, 2010


Before GREGORY and DAVIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


James A. Roberts, LAW OFFICES OF JAMES A. ROBERTS, Fairfax,
Virginia, for Petitioner.        Tony West, Assistant Attorney
General, John S. Hogan, Senior Litigation Counsel, Robbin K.
Blaya,   Office   of   Immigration   Litigation,  UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Ahmed Tagelsir Abdelrahman, a native and citizen of

Sudan,      petitions      for   review        of    an   order       of    the    Board     of

Immigration       Appeals    (“Board”)         dismissing       his    appeal      from     the

immigration judge’s order finding him removable and finding he

was       not   entitled    to    asylum,          withholding       from     removal       and

withholding from removal under the Convention Against Torture.

Abdelrahman does not challenge the immigration judge’s adverse

credibility        finding       with        respect      to    his        past    political

activities or his claims regarding past persecution.                              He asserts

that he established a well-founded fear of persecution.                                 We deny

the petition for review.

                The Immigration and Nationality Act (“INA”) authorizes

the Attorney General to confer asylum on any refugee.                                  8 U.S.C.

§ 1158(a) (2006).          It defines a refugee as a person unwilling or

unable to return to her native country “because of persecution

or    a    well-founded      fear   of       persecution        on    account      of     race,

religion, nationality, membership in a particular social group,

or    political      opinion.”           8     U.S.C.     § 1101(a)(42)(A)              (2006).

“Persecution        involves      the        infliction        or    threat       of     death,

torture, or injury to one’s person or freedom, on account of one

of the enumerated grounds[.]”                 Qiao Hua Li v. Gonzales, 405 F.3d
171, 177 (4th Cir. 2005) (internal quotation marks omitted).



                                               2
            An alien “bear[s] the burden of proving eligibility

for asylum,” Naizgi v. Gonzales, 455 F.3d 484, 486 (4th Cir.

2006);    see    8   C.F.R.   §    1208.13(a)        (2010),    and    can       establish

refugee status based on past persecution in his native country

on account of a protected ground.                      8 C.F.R. § 1208.13(b)(1)

(2010).     “An applicant who demonstrates that he was the subject

of past persecution is presumed to have a well-founded fear of

persecution.”        Ngarurih v. Ashcroft, 371 F.3d 182, 187 (4th Cir.

2004).      Without      regard     to   past        persecution,      an       alien    can

establish    a   well-founded       fear      of     persecution      on    a    protected

ground.     Id. at 187.           The well-founded fear standard contains

both a subjective and an objective component.                          The objective

element   requires      a    showing     of       specific,   concrete       facts      that

would lead a reasonable person in like circumstances to fear

persecution.         Gandziami-Mickhou v. Gonzales, 445 F.3d 351, 353

(4th Cir. 2006).         “The subjective component can be met through

the   presentation      of    candid,      credible,      and   sincere          testimony

demonstrating a genuine fear of persecution.                          The subjective

fear [must have] some basis in the reality of the circumstances

and [be] validated with specific, concrete facts, and it cannot

be mere irrational apprehension.”                   Qiao Hua Li, 405 F.3d at 176

(internal quotation marks and citations omitted).

            A    determination      regarding         eligibility      for      asylum    or

withholding of removal is affirmed if supported by substantial

                                              3
evidence on the record considered as a whole.                             INS v. Elias-

Zacarias, 502 U.S. 478, 481 (1992).                   Administrative findings of

fact, including findings on credibility, are conclusive unless

any reasonable adjudicator would be compelled to decide to the

contrary.       8 U.S.C. § 1252(b)(4)(B) (2006).                     Legal issues are

reviewed de novo, “affording appropriate deference to the BIA’s

interpretation of the INA and any attendant regulations[.]”                                     Li

Fang Lin v. Mukasey, 517 F.3d 685, 691-92 (4th Cir. 2008).                                 This

court    will   reverse      the   Board       only    if    “the       evidence       .    .    .

presented was so compelling that no reasonable factfinder could

fail    to   find    the    requisite      fear       of    persecution.”              Elias-

Zacarias, 502 U.S. at 483-84; see Rusu v. INS, 296 F.3d 316, 325

n.14 (4th Cir. 2002).

             We conclude there was no abuse of discretion and the

record does not compel a different result.                        Substantial evidence

supports     the    finding      that   Abdelrahman         did    not    have     a       well-

founded fear of persecution.             Accordingly, we deny the petition

for review.         We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the    court      and   argument      would       not    aid    the   decisional

process.

                                                                         PETITION DENIED




                                           4